DETAILED ACTION
Currently, claims 1-12 are being examined, while claims 13-15 remain withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the specific ‘protrusion configuration’ and ‘grasping portion configuration’ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 13, “ridged” still appears as though it should be replaced with -rigid-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a grasping portion" in line 16.  The antecedent basis for this limitation is confusing since it has already been recited.  Appropriate correction is required.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickhans, U.S. 2019/0090948 (hereinafter Dickhans) in view of Plessala, U.S. 20200289160 (hereinafter Plessala).
Regarding claims 1, 6, and 8, Dickhans discloses (note figs. 2 and 4C; paragraph 21) a microwave ablation probe comprising: a distal microwave emission section (distal portion of ‘64’) necessarily having a proximal and distal end; an intermediate ‘rigid section’ (proximal portion of ‘64’) necessarily having a proximal and distal end; and a proximal flexible section (62) necessarily having a proximal and distal end; wherein the rigid section comprises a plurality of ‘protrusions’ (‘98’ in fig. 4C – note paragraph 28) extending from the rigid section between its proximal and distal ends (as they are defined), wherein the protrusions each necessarily have a length and a width (that is perpendicular to the length); and wherein the microwave emission section is configured to emit microwave energy (see abstract).  It should be noted that the protrusions are capable of engaging a laparoscopic grasping instrument (could also be described as ‘configured to detachably engage/fit with a grasping portion of a laparoscopic instrument having a slot/recess shape’ – see gap between jaws in fig. 2), although it should also be noted that this instrument has not been positively recited by the cited claims.  While Dickhans discloses several types of protrusions (note figs. 4A-D) for securing the device within tissue, Dickhans fails to explicitly disclose that each protrusion has a length that extends along the rigid section from its proximal end to its distal end, as well as a width that is shorter than the length.  Plessala teaches (note paragraphs 55 and 60) a medical device that can have any of a variety of protrusions (note figs. 15-17) for securing the device within tissue, including a protrusion that takes the form of a barb (as in fig. 4C of Dickhans; note paragraph 60 of Plessala) or a longitudinal ridge with a width that is shorter than its length (as is claimed; note figs. 15A-B of Plessala).  It is well known in the art (as can be seen in Plessala) that these different tissue-anchoring configurations (e.g., barb vs. longitudinal ridge) are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified Dickhans to comprise a plurality of ‘longitudinal ridge’ protrusions (as in Plessala) having the claimed dimensions (as defined above).  This is because this modification would have merely comprised a simple substitution of interchangeable tissue-anchoring configurations in order to produce a similar result (see MPEP 2143). 
Regarding claim 2, Dickhans discloses (see above) a microwave probe wherein the emission section is a microwave antenna (note paragraph 2).
Regarding claims 3-4, Dickhans discloses (see above) a microwave probe necessarily comprising the claimed transmission line (see fig. 3; note ‘dipole’ language in paragraph 23). 
Regarding claim 5, Dickhans discloses (see above) a different probe embodiment having a rigid insert with the claimed length (note paragraph 26).  However, Dickhans fails to explicitly disclose whether the length of the rigid section of the original probe embodiment falls within the claimed range.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified the probe dimensions accordingly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, such a modification would have involved a mere change in the size of a component, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Regarding claim 7, Dickhans in view of Plessala teaches (see above) a microwave probe having a plurality of protrusions capable of engaging a laparoscopic grasping instrument.  However, both of these references fail to explicitly disclose whether the protrusions are formed from the claimed material.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified the protrusions accordingly, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Regarding claim 9, Dickhans discloses (see above) a system comprising the claimed microwave probe and a laparoscopic instrument (56).
Regarding claims 10-11, Dickhans discloses (see above) a system wherein the laparoscopic instrument is necessarily capable of being operated ‘manually’ or ‘robotically’.  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 12, Dickhans discloses (see above) a system further comprising a microwave power supply electrically connected to the probe (see fig. 2).

Response to Arguments
Applicant's arguments filed 28 June 2022 have been fully considered but they are not persuasive.  Regarding Applicant’s arguments that the claims have not been met by Dickhans in view of Plessala, Examiner respectfully disagrees.  More specifically, Examiner maintains that the claims have been met as they are currently written (as seen above), since the independent claim fails to positively recite the “laparoscopic instrument” and its “grasping portion”.  However, even if these limitations were considered to be positively recited (as they are in claim 9), Examiner maintains that the claims still would have been met as they are currently written due to the breadth of limitations such as ‘slot,’ ‘recess,’ and ‘detachably fit/engage’ (see interpretation in above rejection).  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Therefore, Examiner asserts that all of the claims are still met by this combination of references, which would meet all of the claimed structural limitations and be capable of performing the claimed functional limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794